


Exhibit 10.9

 

AMENDMENT NUMBER 1

TO


AGREEMENT

DATED AS OF FEBRUARY 5, 2004

BETWEEN VICTOR KAUFMAN

AND IAC/INTERACTIVECORP

 

This amendment (this “Amendment”) to that Agreement (the “Agreement”), dated as
of February 5, 2004, by and between IAC/InterActiveCorp (the “Company”) and
Victor Kaufman (“Executive”), is effective as of the consummation of the
spin-off (the “Transaction”) of Expedia, Inc., a Delaware company (“Expedia”),
from the Company, as contemplated by the Registration Statement on Form S-4
initially filed on April 25, 2005 (the “Amendment Effective Date”).   All
capitalized terms used herein without definition will have the meaning given
them in the Agreement.

 

WHEREAS, it is the intention of the parties to amend the terms of the Agreement
as a result of the Transaction as set forth below.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       Upon the Amendment Effective Date, the
third sentence of Section 2 of the Agreement shall be deleted and replaced with
the following:

 

IAC acknowledges that Executive intends to serve as Vice Chairman of Expedia. 
During the Term, the Executive shall devote at least 80% of his business time
and attention (defined consistent with past practice) to his duties to the IAC
Group and Expedia, provided, that the Executive agrees that the Executive’s
duties to the IAC Group shall be the Executive’s first priority among his
business activities.

 

2.                                       Upon the Amendment Effective Date,
Section 3 of the Agreement shall be deleted in its entirety.

 

3.                                       Neither the Venture nor any activities
undertaken by Executive on behalf of Expedia shall be deemed competitive with
the IAC Group.

 

4.                                       In the event that Executive ceases to
be Vice Chairman of Expedia for any reason whatsoever after the Amendment
Effective Date but during the Term, the amendment to the agreement contemplated
by Section 1 and Section 2 hereof shall, from such point forward, be null and
void.

 

5.                                       In the event the Company determines
that Executive is in breach of the Agreement, he shall be provided notice and a
reasonable opportunity to cure.

 

6.                                       Except as explicitly set forth herein,
the Agreement will remain in full force and effect.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
June 6, 2005.

 

 

 

IAC/INTERACTIVECORP

 

 

 

 

 

By:

  /s/ Gregory R. Blatt

 

 

 

  Gregory R. Blatt

 

 

  Executive Vice President, General

 

 

  Counsel & Secretary

 

 

 

 

 

 

 

 

/s/ Victor A. Kaufman

 

 

 

Victor A. Kaufman

 

--------------------------------------------------------------------------------

 
